Allowable Subject Matter
Claims 1-2,4-5,7-9,12-19 are allowed.
The following is an examiner’s statement of reasons for allowance of the independent claims (1 and 14): 
             The closest prior art of record “Videophone Police Box System” by Sahashi” US2008.0062248A1 (“Sahashi”), “Method And Apparatus For Triggering Multiple Data Recording Devices” by Kessell US2018/0255277A1 (“Kessel”), “Method for Accounting for User Terminal Connection to a Satellite Communications System" by Monte, US5,664,006 (“Monte”), “Location-Based Service Based on Access Point Identifiers" by Nagaraja et al., US2011/0287787A1 (“Nagaraja”), “Method and System for Processing Audio Communications over a Network” by Xiong, US20200043481A1, Intelligent and Contextual System for Knowledge Progression and Quiz Management by Panuganty and Panuganty US2019/0378429 (“Panuganty”), “System for Determining Whether a Law Enforcement Instrument has Been Removed and Concurrently Activating a Body Camera” by Kusens US2016/0366327A1, (“Kusens”) and “Systems And Methods For Indexing And Searching Digital Video Content” by Sarrukai US2007/0253678A1 fail to disclose the instant claims which have been amended to include specific requirements for the exact timestamping of audio segments within the existing file and how those timestamps are used as markers for the signal processing to caption the video.  While the Sarrukai and Xiong references seem to have the amended timestamps limitations, combining these references along the already cited references of records (including limitations such as processing from wearable cameras) started to strain the reasonable number of references for a rejection and began to tread into impermissible hindsight and the logic of KSR v. Teleflex was stretched beyond a reasonable interpretation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642